UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1114



GEORGE A. STATEN,

                                                Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,    COMMISSIONER   OF    SOCIAL
SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-99-830-5-F(1))


Submitted:   April 12, 2001                   Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George A. Staten, Appellant Pro Se. Fenita Morris Shepard, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George A. Staten appeals the district court’s order dismissing

his civil complaint, in which he sought a refund of all taxes paid

into the Social Security system.       We have reviewed the record and

the district court’s opinion and find no reversible error.      Suits

of this type are expressly prohibited under 42 U.S.C.A. § 405(h)

(West 2000).*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                              AFFIRMED




     *
       Moreover, even assuming Staten could bring this action, the
Internal Revenue Service, which collects Social Security taxes,
would be the proper Defendant, not the Social Security
Administration.


                                   2